DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: in line 6, the phrase “forming a polycrystalline material on of the oxide layer” is unclear. Possible options could be “forming a polycrystalline material on each of the oxide layers” or “forming a polycrystalline material on the oxide layer.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Patent Application Publication 2021/0265344) in view of Endo et al (US Patent Application Publication 2012/0056191).
Regarding claim 1, Chen et al disclose an integrated circuit, comprising:
a substrate, having a high voltage region 104 and a low voltage region 102 separated from each other;

a first oxide layer 124, embedded in the substrate; and
a first gate 122, located on the first oxide layer, wherein the first gate is a polycrystalline gate [see paragraph 0021]; and
	a second semiconductor element, located in the low voltage region, wherein the second semiconductor element comprises:
		a second oxide layer 120; and
		a second gate 118, located on the second oxide layer, wherein the second gate is a metal gate [see paragraph 0020].
Chen et al do not disclose wherein the second oxide layer is embedded in the substrate. One such as Endo et al disclose an integrated circuit, comprising:
a substrate, having a low voltage region;
a second semiconductor element, located in the low voltage region, wherein the second semiconductor element comprises:
		a second oxide layer 7, embedded in the substrate; and
		a second gate 12, located on the second oxide layer, wherein the second gate is a metal gate [see paragraph 0068].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the second oxide, that is, the oxide for a low-voltage element, to be recessed because Endo et al disclose that a recessed gate, with a gate oxide thereunder, has the benefit of allowing a low-voltage device to operate in the mode wherein it is usually off [see paragraph 0028].
Regarding claim 2, the prior art of Chen et al and Endo et al disclose the integrated circuit of claim 1. Furthermore, Chen et al disclose comprising a third semiconductor element, wherein:
103 separated from the high voltage region and the low voltage region;
the third semiconductor element is located on the medium voltage region, and the third semiconductor element comprises:
	a third oxide layer 1102, embedded in the substrate; and
	a third gate 1202, located on the third oxide layer.
Regarding claim 3, the prior art of Chen et al and Endo et al disclose the integrated circuit of claim 2. Furthermore, Chen et al disclose wherein the third gate is a polycrystalline gate or a metal gate [see paragraph 0021, wherein the medium voltage device is described as having “structures similar to the high voltage transistor device 142 but with smaller dimensions”; see also paragraph 0030].
Regarding claim 9, the prior art of Chen et al and Endo et al disclose the integrated circuit of claim 1. Furthermore, Chen et al disclose comprising a plurality of dielectric layers 108, located between the first semiconductor element and the second semiconductor element, wherein top surfaces of the plurality of dielectric layers and a top surface of the second gate are substantially coplanar. 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 4, and claims 5-8 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with .
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 10, and claims 11-20 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the claimed elements, forming an oxide layer on the low voltage oxide region, forming a polycrystalline material on the low voltage region, removing at least the polycrystalline material on the low voltage region by a mask material, forming a metal material on the substrate, and performing a planarization on the metal material to form a metal gate at least on the low voltage region. Chen et al disclose a manufacturing method of an integrated circuit, comprising: providing a substrate 106, wherein the substrate has a high voltage region 104, a medium voltage region 103, and a low voltage region 102 separated from each other; forming an oxide layer 124, 1102 on each of the high voltage region and the medium voltage region, wherein the oxide layer is embedded in the substrate; forming a polycrystalline material 122, 1202 on the oxide layer of each of the high voltage region and the medium voltage region; forming a mask material 128 on at least the high voltage region [see Fig. 13; see also paragraph 0031]; and removing the mask material [see Fig. 14]. However, Chen et al do not disclose wherein the oxide layer is embedded in the substrate in the low voltage region, and do not teach the specifics of removing a polycrystalline material on the low voltage region and forming a metal gate by deposition and planarization in that region. Rather, Chen et al are largely silent on the gate formation processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899